Citation Nr: 9912524	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for status 
postoperative repair of the right knee with degenerative 
changes, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a hearing loss 
disability of the right ear.

3.  Entitlement to service connection for dyspepsia, claimed 
as indigestion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from February 1992 to 
September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
status postoperative repair of the right knee with 
degenerative changes and assigned a 10 percent disability 
evaluation; and denied service connection for dyspepsia, 
claimed as indigestion, and bilateral hearing loss 
disability. 

In an August 1998 rating decision, the RO determined that the 
April 1996 rating decision was clearly erroneous as it failed 
to considered the presumptive provisions of 38 C.F.R. § 3.309 
concerning the veteran's claim for service connection for 
bilateral hearing loss.  In the August 1998 rating decision, 
the RO granted service connection for a moderate, high 
frequency hearing loss disability of the left ear and 
assigned a noncompensable evaluation; and denied service 
connection for a hearing loss disability of the right ear.  
The veteran has not indicated that he disagrees with the 
August 1998 rating decision pertaining to the left ear; 
therefore, the only hearing loss issue before the Board is 
service connection for a hearing loss disability of the right 
ear.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right knee disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's post-operative right knee residuals have 
been shown to be manifested by joint instability requiring 
the use of a cane for support.

2.  The veteran's post-operative right knee residuals with 
degenerative changes of the joint have been shown to be 
manifested by objective evidence of pain, swelling of the 
knee joint, and functional range of motion from 0 to 100 
percent.

3.  Competent evidence of a hearing loss disability of the 
right ear is not of record.



CONCLUSIONS OF LAW

1.  Postoperative residuals of medial collateral ligament 
repair of the right knee are 30 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.10, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (1998).

2.  Degenerative changes of the right knee are 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.20, 4.40, 4.45, 4.59, and Diagnostic Codes 5010, 
5260-5261 (1998).

3.  The veteran's claim of entitlement to service connection 
for a hearing loss disability of the right ear is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased disability evaluation of the right knee

Initially, it is necessary to determine if the veteran has 
submitted well grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  Where the 
veteran is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  Thus, the Board finds that 
veteran's claim for increased evaluation is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  He 
has not alleged that any records of probative value that may 
be obtained, and which have not already been requested by the 
VA or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a)(West 1991), has been 
satisfied.

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
continued the issue as entitlement to an increased rating.  
The veteran is not prejudiced by this naming of the issue.  
The Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition addressed has not significantly 
changed and uniform rating is appropriate in this case.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1998).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Limitation of flexion 
of the leg to 45 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).  Limitation of extension of the leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).  The average normal range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (1998).  

Slight recurrent subluxation or lateral instability of the 
knee warrants the assignment of a 10 percent disability 
evaluation.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a precedent opinion dated August 14, 1998, the Acting 
General Counsel of the VA clarified that separate evaluations 
could be assigned under both the provisions 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 and Diagnostic Code 5257 
for a knee disability encompassing an arthritic disorder.  
VAOPGPREC 9-98 (Aug. 14, 1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40 (1998), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1998), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.

The Court has held that:  

Read together, DC 5003, and § 4.59 thus 
state that painful motion of a major 
joint or groups caused by degenerative 
arthritis, where the arthritis is 
established by X-ray, is deemed to be 
limited motion and entitled to a minimum 
10 percent rating, per joint, combined 
under DC 5003, even though there is no 
actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  See also Hicks v. 
Brown, 8 Vet. App. 417 (1995).

Service medical records show that the veteran underwent 
operative repair of the medial collateral ligament, posterior 
cruciate ligament, anterior cruciate ligament, and medial 
meniscal tear in June 1994.  The veteran continued to 
complain of pain, limitation of motion and knee instability.  
In July 1995, a Navy Physical Evaluation Board determined 
that the veteran was unfit for duty due to his chronic right 
knee pain, mild anterior instability, and mild extension 
contracture with loss of 20 degrees of flexion.  The veteran 
received a physical disability discharge with severance pay.   

At a January 1996 VA examination, the veteran reported that 
he had been having increasing difficulty standing and working 
as a welder because of the continued pain.  The examiner 
noted that the veteran was able to walk but that he had a 
limping gait and needed a cane for support.  On evaluation, 
the right knee joint was swollen, and there was mild 
discomfort to palpation on flexion and extension.  The 
examiner stated that there was marked restriction of range of 
motion of the right knee joint as hyper-extension was 
described as markedly limited from 0 to 5 degrees and flexion 
was limited from 0 to 100 degrees.  The examiner reported 
that the veteran was unable to put all of his pressure on the 
right leg and was not able to support himself on one leg.  
The veteran had difficulty tandem walking and walking on his 
toes and heels because he was afraid he would fall.  There 
was a 
7-inch long scar over the medial aspect of the right knee 
with several puncture marks of the arthroscopic surgery on 
the lateral aspect and in the middle of the right knee.  The 
impression included status post right knee injury with 
arthroscopic surgery in November 1992 secondary to 
deteriorated cartilage, status post arthrotomy for re-injury 
in June 1994 during combat training, and unstable right knee 
secondary to above conditions with limping gait, and fall 
risk.  Contemporaneous x-ray studies of the right knee 
revealed chronic appearing changes consistent with previous 
surgery along the medial aspect of the joint space, most 
likely related to medial collateral ligament injury and some 
mild degenerative changes involving the medial joint space.

In his July 1996 substantive appeal, the veteran asserted 
that he deserved 30 percent disability evaluation for his 
right knee and that this disorder interfered with his ability 
to work.  He reported that the jobs he had since his 
discharge from service involve heavy lifting and prolonged 
standing, and that now he has been laid off.  The veteran 
contended that he cannot play ball with his children due to 
pain in his knee and that the knee has become more unstable 
as it twists easier.

The veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The most recent 
VA examination record shows that the veteran has instability 
of his right knee and that this requires the use of a cane 
for support.  Moreover, the veteran has reported increased 
instability in the knee since discharge from service.  The 
examiner further noted the risk of a falls.  Although the 
examination was grossly inadequate for determining the degree 
of instability, the veteran's own statements and the 
requirement for a cane and difficulty walking because of fear 
of falling reflect severe instability.  Therefore, the Board 
concludes that the evidence supports the veteran's claim for 
a 30 percent evaluation for postoperative residuals of medial 
collateral ligament repair of the right knee.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 
(1998).  The 30 percent evaluation is the maximum evaluation 
for instability of the knee.

The Board finds that the veteran is entitled to a separate 
rating under Diagnostic Codes 5010, and 5260-5261 for his 
arthritis of the right knee.  In considering whether an 
evaluation is warranted under Diagnostic Codes 5260-5261, the 
Board notes that January 1996 VA examination shows ranges of 
motion of the right knee to include extension limited to 5 
degrees and flexion limited to 100 degrees with reports of 
pain as well as x-ray evidence of degenerative changes of 
joint of the right knee.  Moreover, the examiner noted that 
there was marked restriction of motion as well as pain and 
swelling in the knee joint.  As noted above, under Layno, the 
veteran is clearly competent to testify on matters on which 
he has personal knowledge, which include those that come to 
him through his senses, such as pain.  The evidence supports 
a finding that the veteran's right knee disability meets the 
criteria established for the assignment of a separate 10 
percent rating under Code 5010.  Under Lichtenfels, the x-ray 
evidence of degenerative changes in the joint space of the 
right knee along with the veteran's reports of pain and the 
examiner's notation that there was restriction of motion 
provides a basis for such separate 10 percent disability 
evaluation.  However, the Board finds that a rating higher 
than 10 percent on the basis of arthritis would not be 
appropriate because there is no competent evidence of 
limitation of knee extension to 15 degrees or limitation of 
knee flexion to 30 degrees.  In regard to functional loss, 
the instability of the knee is consistent with more motion 
than normal and/or weakness and was separately rated under 
Diagnostic Code 5257.  We further noted that the veteran's 
difficulty walking was due to the instability rather than the 
limitation of motion.  The examiner did describe "marked" 
limitation of motion.  However, the functional range was 0 to 
100 degrees of flexion and 0 to 5 degrees of hyperextension.  
The examiner noted that there was discomfort of flexion and 
extension as well as swelling in the knee joint, and the 
veteran has reported continued pain in the right knee.  
Neither the examiner nor the veteran indicated the existence 
of pain to the extent that it limits flexion or extension to 
the degrees warranted for an evaluation in excess of 10 
percent.  The Board notes that an additional 10 percent 
rating is not warranted for the residual scar as it was not 
shown to be tender and painful, and the veteran did not 
report that it was tender and painful.  Therefore, the Board 
finds that the veteran's post-operative right knee disability 
merits assignment of a separate evaluation not higher than 10 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5260-5261  (1998).

II.  Service connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO satisfied this duty by issuing statement of the case.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

At a July 1991 enlistment examination, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
5
0
0
0
30
 
At a February 1992 audiology examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-10
-5
-10
LEFT
0
0
0
0
25
  
At his February 1995 physical evaluation board examination, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
30
LEFT
10
5
0
0
0
  
A high frequency hearing loss disability of the right ear was 
diagnosed.

A March 1996 VA audiogram revealed that the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
0
LEFT
5
5
0
5
45

Speech audiometry using the Maryland CNC Test revealed speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.  The diagnoses were hearing within 
normal limits in the right ear and moderate high frequency 
sensorineural hearing loss in the left ear.

The veteran advances that the claimed hearing loss disability 
was the result of his in service job firing 81-mm mortars.  
The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Although the veteran's DD 214 indicating that his job in 
service was mortarman supports his contention that he was 
exposed to 81 mm mortars during service.  However, there is 
no competent evidence a hearing loss disability of the right 
during or after service.  In the absence of current 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 225.   Moreover, the veteran has not submitted any 
competent evidence that he has a right ear hearing loss 
disability.  In view of the absence of that fact, his 
allegation that there is some relationship to inservice 
duties is unsupported.  Therefore the claim for service 
connection for right ear hearing loss disability is not well 
grounded.  Accordingly, the claim for service connection for 
a hearing loss disability is denied.  38 U.S.C.A. § 5107 
(West 1991). 


ORDER

A 30 percent evaluation for postoperative residuals of medial 
collateral ligament repair of the right knee under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code  5257 (1998) 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  A separate 10 percent evaluation 
for the veteran's right knee disability under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260-5261  
(1998) is granted, subject to the laws and regulations 
governing the award of monetary benefits.  Service connection 
for a hearing disability of the right ear is denied.


REMAND

Service medical records show that at the veteran's February 
1995 physical evaluation board examination, the examiner 
diagnosed gastroesophageal reflux disease, controlled, not 
considered disabling.  Subsequent service medical records 
contain an assessment of indigestion/history of possible 
ulcer.  During a January 1996 VA examination, the veteran 
complained of chronic indigestion for which he reported that 
he takes Mylanta and Tagamet.  The impression included 
dyspepsia.
The examiner noted that an upper gastrointestinal series 
should be performed.  However, a report of an upper 
gastrointestinal series is not of record.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:. 

1.  The RO should schedule the veteran 
for VA gastrointestinal examination.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.    The claims 
folder and a copy of this remand should 
be made available to the examiner.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

3.  The veteran is placed on notice that 
he has a duty to submit evidence of a 
well-grounded claim for service 
connection.  Such documentation should 
consist of competent evidence linking 
the veteran's claimed disability to 
active service.  The Board reserves the 
right to deny the instant claim as not 
well grounded if the veteran does not 
meet the threshold evidentiary 
requirement.

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

